—In an action to recover damages for medical malpractice, etc., the defendants Knolly E. Millett, M.D., Isaiah H. Pinckney II, M.D., Charles Storch, M.D., Irwin Singer, M.D., Stuart Sheinbrot, M.D. d/b/a Storch, Singer, Sheinbrot, P. C., and Bay Imaging Center appeal, as limited by their brief, from so much of an order of the Supreme Court, Kangs County (Clemente, J.), dated August 12, 1996, as, upon granting their motion to strike paragraphs 4 through 8 of the plaintiffs’ bill of particulars and upon directing the plaintiffs to provide new responses to the demands in question within 60 days of the completion of discovery, failed to direct the plaintiffs to provide new responses within 30 days of the date of the order and prior to the commencement of depositions.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, it was not an improvident exercise of discretion to grant the plaintiffs leave to serve a new set of particulars with respect to items 4 through 8 of the defendants’ demands within 60 days after the completion *532of discovery (see, Coleman v Richards, 138 AD2d 556; Baldinger v Bloom, 123 AD2d 340; Patterson v Jewish Hosp. & Med. Ctr., 94 Misc 2d 680, 683, affd 65 AD2d 553). Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.